Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant claims “determine, by the one or more processors, a movement trajectory for repointing at least one tooth of the plurality of teeth” and “determine, by the one or more processors, an independent movement velocity for repositioning said at least one tooth” and then further claims “wherein the independent movement velocity is determined independently for each of the plurality of teeth”, however, it is noted that the applicant has only claimed determining the independent movement velocity for “at least one tooth”, therefore, the limitation with respect to determining the independent velocity for “each of the plurality of teeth” is unclear. For examination purposes, it is being interpreted as being determined for the at least one tooth, however, the applicant should amend the claims to clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100208) in view of Kitching et al. (2008/0057462).
Wen teaches a system comprising one or more processors (abstract, pars. 14, 44, 74), and memory communicatively coupled to the one or more processors (abstract, pars. 14, 46), wherein the memory comprises instructions that, when executed by the one or more processors cause the system to receive, by the one or more processors, a digital data set representing an initial tooth arrangement, the initial tooth arrangement comprising an initial position and initial orientation of a plurality of teeth (pars. 40, 43), identify, by the one or more processors, a target planned tooth arrangement comprising a target position and target orientation of the plurality of teeth (pars. 42-43, 52), determine, by the one or more processors, a movement trajectory for repositioning at least one tooth of the plurality of teeth form the initial position and orientation towards the target position and orientation of the target planned tooth arrangement, wherein the movement trajectory is based at least in part on the digital data set and the target position and orientation of the planned tooth arrangement (pars. 42, 47, 52, 59, 61, 63-66), determine, by the one or more processors, an independent movement velocity for repositioning said at least one tooth along the corresponding movement trajectory, 
Kitching teaches a system comprising processors to receive a digital data set representing an initial tooth arrangement, wherein the digital data set is gathered from a scanner (par. 36). It would have been obvious to one having ordinary skill in the art before the effective filling date to modify Wen to include obtaining the digital data set through a scanner as taught by Kitching in order to easily obtain the digital data set by directly scanning the oral cavity.   
With respect to claims 2-3, Wen further teaches the system wherein the independent movement velocity is determined based on one or more patient-specific characteristics, specifically bone density ( par. 47, “may make adjustments such as using the following priorities:…environment (e.g. adjusting for bone conditions or the like”, see par. 60, “The bone hardness maybe determined at the tooth model ..may be provided by the TMCS to each of the tooth model”, par. 64 “a local control module of a tooth model may operate to adjust the tooth movement plan during tooth movement to better react to environmental conditions”).
With respect to claims 4-5, Wen teaches the invention as substantially claimed and discussed above, however, does not specifically teach the independent movement velocity for said at least one tooth is determined based on a tooth type of said at least on tooth and wherein the tooth type comprising one or more of an incisor, a canine, a premolar, a molar, an anterior tooth, a posterior tooth, a central tooth, a lateral tooth, a single rooted tooth , a multi-rooted tooth, a primary tooth, a permanent tooth, a partially erupted tooth, a fully erupted tooth, an ectopic tooth, a small sized tooth, an average sized tooth, a large sized tooth, a maxillary tooth or a mandibular tooth.
Kitching teaches a system wherein the movement velocity of the tooth is determined based on a tooth type, wherein the tooth type comprises an incisor, a canine, a premolar, a molar, an anterior tooth, a posterior tooth, a central tooth, a lateral tooth, a single rooted tooth and a multi rooted tooth (see par. 46). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the velocities of the individual teeth as taught by Wen to consider the type of tooth when determining the velocities in order to prevent damage and ensure the teeth are moved at a safe rate.  
With respect to claim 6, Wen further teaches the independent movement velocity for said at least one tooth is determined based on a movement type of the corresponding movement trajectory of said at least one tooth (see abstract, pars. 16-18, 47, 60).
With respect to claim 7, Wen further teaches wherein the movement type comprises a rotational movement and a translational movement, a bodily movement and a tipping movement (pars. 18, 21, 64, 69).
With respect to claim 8, Wen further teaches wherein the independent movement velocity for said at least one tooth is determined based on a direction of movement of said at least one tooth in the corresponding movement trajectory of said at least one tooth (pars. 16-18, 21, 42, 47, 60, 64, 69).
With respect to claim 9, Wen further teaches wherein the direction of movement is a rotational direction (pars. 18, 21, 64, 69).
With respect to claim 10, Wen further teaches wherein the independent movement velocity is selected form a set of movement velocity values generated based on expert opinion or clinical data (see pars. 19-25, 62-64, such that the rules to be followed are based on clinical data, and the manually adjusting is based on expert opinion).
With respect to claim 11, Wen further teaches wherein the instructions further case the one or more processors to use the independent movement velocity to determine a number of movement stages for repositioning each tooth in the plurality of teeth along the corresponding movement trajectory (pars. 15, 17, 59, 61-64).
With respect to claim 12, Wen teaches the invention as substantially claimed and discussed above including moving a first tooth during a first number of stages and a second tooth moving during a second number of movement stages (pars. 15-17), however, does not specifically teach the first number of movement stages and the second number of movement stages are different.
With respect to claim 12, Kitching teaches the system wherein the plurality of teeth comprises a first tooth moving during a first number of movement stages and a second tooth moving during a second number of movement stages, wherein the first 
With respect to claims 14-15, Wen further teaches wherein the instructions further cause the one or more processors to modify one or more of the independent movement velocity and the movement trajectory of at least one tooth of the plurality of teeth, wherein the modification is based on one or more additional treatment considerations, where the one or more treatment considerations is collision avoidance , a biological response to treatment or feedback data from treatment (pars. 47, 50, 63-69).
With respect to claim 16, Wen further teaches the system wherein the instructions further cause the one or more processors to determine a number of movement stages for repositioning the at lest one tooth in the plurality of teeth based on the corresponding movement trajectory and the corresponding independent movement velocity and generate data for fabricating a plurality of orthodontic appliance abased on the number of movement states (see fig. 2, par. 53).
With respect to claim 16, Wen teaches the invention as substantially claimed and discussed above including moving a first tooth during a first number of stages and a second tooth moving during a second number of movement stages (pars. 15-17), however, does not specifically teach the first number of movement stages and the second number of movement stages are different.
With respect to claim 16, Kitching teaches the system wherein the plurality of teeth comprises a first tooth moving during a first number of movement stages and a second tooth moving during a second number of movement stages, wherein the first number of movement stages, wherein the first number of movement stages and the second number of movement stages are different (see figs. 4, 6a, 8, 9, 10B, which show the different teeth being moved during different stages of treatment at individual velocities, and the number of stages that one tooth moves, such as tooth 3 in fig. 10B is different than the number of stages a second tooth, such as tooth 4 moves). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen with the different number of movements as taught by Kitching in order to achieve the desired outcome from the treatment and make the treatment customized. Such that one tooth may not need to move as far and can be moved in less steps to the final position than a second different tooth.  
With respect to claim 18, Wen teaches the system including wherein the at least one tooth of the plurally of teeth is capable of a maximum movement velocity (inherently teaches this, since all the teeth have a maximum velocity), the independent movement velocity comprising a substantially movement velocity corresponding to less than the maximum movement velocity (par. 64, such that the tooth is slowed down, so it is 
Kitching further teaches with respect to claim 18, wherein the at least one tooth of the plurality of teeth is capable of a maximum movement velocity (pars. 44, 49 in which the maximum rate of the incisors (1) are 0.25 mm/stage and other teeth is .33 mm/stage), the movement velocity comprising a substantially movement velocity corresponding to at least 30% of the maximum movement velocity (see fig. 10B, such that the incisor (1)8 is moved at least 30% of the maximum velocity and the premolar 5(4) is moved at least 30% of the maximum velocity). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen to teach moving the teeth at at least 30% of the maximum movement velocity in order to reduce the treatment time. Such that if the teeth are moved faster, the teeth will move to their desired positions quicker and reduce the length of treatment.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100208) in view of Kitching et al. (2008/0057462) as applied to claim 1 above, and further in view of Phan et al. (6,299,440).
Wen/Kitching teaches the invention as substantially claimed and discussed above, however, does not specifically teach the instructions further cause the one or more processors to determine a distance between an axis of oration and an axis of resistance of the at least one tooth, wherein the independent movement velocity of the 
Phan teaches a system the instructions further cause the system to determine a
distance between an axis of oration and an axis of resistance of the at least one tooth,
wherein the independent movement velocity of the at least one tooth is determined
based on the distance between the axis of rotation and the axis of resistance (col. 1, Il. 31-36, col. 3, Il. 19-30, col. 5, Il. 21-55, regarding either the center of rotation and resistance being the same or picking the location in which the distance between the two
would be known in order to achieve the desired tooth movement as discussed in detail). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen/Kitching with the determination of a distance between an axis of rotation and an axis of resistance as taught by Phan in order to cause a tipping of the tooth as required in order to achieve the desired final/target location and orientation of the tooth.


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100208) in view of Kitching et al. (2008/0057462) as applied to claim 18 in view of Miller et al. (6,602,070).
With respect to claim 19, Wen/Kitching teaches the invention as substantially claimed and discussed above, including Kitching teaching the teeth is capable of a maximum movement velocity (pars. 44, 49 in which the maximum rate of the incisors (1) are 0.25 mm/stage and other teeth is .33 mm/stage), wherein a portion of the plurality of 
Milller teaches a system wherein each stage represents a single alinger which is expected to be replaced about every two week (col. 9, ll. 56-58) and the maximum velocity is about 0.2-.4 mm per two weeks (col. 2, ll. 35-38, col. 8, ll. 46-50). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Wen/Kitching to allow the disclosed movement to be performed over a week to keep the movement within safe levels. Such that each treatment stage of Kitching is two weeks, since the max velocity taught by Kitching is the same as the max velocity taught by Miller, therefore, each treatment stage taught by Kitching is two weeks, so for 1 week it would be half of the distance taught in fig. 10B.
With respect to claim 20, Wen/Kitching teaches the invention as substantially claimed and discussed above, including Kitching teaching the teeth is capable of a maximum movement velocity (pars. 44, 49 in which the maximum rate of the incisors (1) are 0.25 mm/stage and other teeth is .33 mm/stage), wherein a portion of the plurality of teeth is selected from the group consisting of molar and premolars and the substantial movement velocity is within a range from about 0.02 mm to 0.25 mm (i.e. “the other teeth”, see fig. 10B, teeth 4-8). 
Milller teaches a system wherein each stage represents a single alinger which is expected to be replaced about every two week (col. 9, ll. 56-58) and the maximum velocity is about 0.2-.4 mm per two weeks (col. 2, ll. 35-38, col. 8, ll. 46-50). Therefore, .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that the prior art of Phan and Miller do not cure the deficiencies of Kitching with respect to claim 1, however, it is noted that the prior art of Wen has been cited to teach the new limitations, therefore, the applicant’s arguments are moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/18/2022